Title: To George Washington from Brigadier General William Maxwell, 26 July 1778
From: Maxwell, William
To: Washington, George


          
            Sir
            Elizth Town [N.J.] 26th July 1778
          
          I take this opertunity by Mr Furman to in form Your
            Excellency of what I know respecting the Enemy. Viz. the night before last a Deserter
            came in from the Island to Amboy seem’d to be verry intiligent; says, he is shure that
            the 5th Regt—10th 15th 27th 40th 55th Regts lyeth on Statten Island, besides some of the
            new Leveys; that the 15th came there the day before he Deserted. There is two Redoubts
            on the High grounds & two Batterys at the narrows on Statten Island.
          At the narrows on long Island, the 17th 33d and 46th Regts is supposed to be erecting,
            or going to erect Batterys. The 23d Regt and 17th Dragoons lyeth at Jamaica Long Island.
            The 35th Regt & a number of Hessians ly’s on the outside of New York; the others
            gone to Kings Bridge &Ca; the general talk of the Armey is that a large part of
            the Armey is to go to the West Indias as soon as the French Fleet is gone; supposed to
            be 20 Regiments for that service. The 38th Regiment
            gone to Rhode Island.
          Mr Furman & Mr Caldwell have been with me and informed that they are going to
            forward large quantitys of Provissons from Trenton by way of Paramus & on to the
            Armey, they are very desirous if consistant with my orders I would keep a Guard below
            Paramus for the security of the Teams passing I informed them that as the Enemy now lay
            I did not think I could with safety extend my Troops any further they are about to apply
            to You for some Troops and I will wait Your Excellencys Iinstructions and am Your Most
            Obedient Humble Servant
          
            Wm Maxwell
          
         